Citation Nr: 0804871	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  01-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served in the Tennessee Army National Guard from 
October 1976 to October 2001.  During this time, he had 
various periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A prior February 2000 rating decision was 
consolidated into the rating decision on appeal.

The veteran requested a Travel Board hearing in his July 2001 
substantive appeal.  However, he failed to report for the 
hearing scheduled in April 2002.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(d).

In March 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
further development.

The appeal is again REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In March 2007, the Board remanded the claim to obtain VA 
opinion addressing the issue of "whether it is at least as 
likely as not (a 50 percent probability) that the veteran's 
current right knee arthritis was incurred during periods of 
ACDUTRA and INACDUTRA service from October 1976 to October 
2001."  In so doing, the Board found that medical opinion 
was required by 38 C.F.R. § 3.159(c)(4)(i) as a private 
medical opinion of record related the veteran's right knee 
arthritis to his 20-year history of physical training with 
the Tennessee Army National Guard.  This examiner, however, 
did not discuss the veteran's known post-service occupation 
involving prolonged standing as well as considerable bending, 
twisting and lifting. 

The VA opinion obtained, dated April 2007, focused entirely 
on whether the veteran's current right knee disorder was 
related to a claimed injury occurring during a period of 
ACDUTRA in 1997.  

As explained by the Board in April 2007, the medical opinion 
was not necessary on this issue as it had no legal merit.  In 
addition to incorrectly noting the dates of the claimed 
meniscal injury and surgical treatment of the veteran's right 
knee, the examiner did not address the question posed in the 
Board's remand directives.  The Board, therefore, has a legal 
obligation to return this examination report as failing to 
comply with its remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the April 2007 VA examination report to 
the examiner for an addendum report.  In addition 
to accurately citing the pertinent dates of injury 
and treatment, the examiner should be directed to 
discuss all issues identified in this remand order.

If the examiner is not available, send the 
veteran's claims folder to an appropriately 
qualified examiner for a written medical opinion.

Based on a comprehensive review of the claims 
folder, including the April 2007 VA examination 
report, the examiner is asked is provide an opinion 
as to whether it is at least as likely as not (a 50 
percent probability) that the veteran's current 
right knee arthritis was incurred during periods of 
ACDUTRA and INACDUTRA service from October 1976 to 
October 2001.  In reaching a conclusion, the 
examiner should review the SMRs showing no 
treatment for a right knee condition; private 
medical records showing treatment and surgery for a 
meniscus tear of the right knee from November 1996 
through July 1997; an SPR reflecting that the 
veteran was put on physical profile in April 1997; 
a private medical opinion dated January 2003 
relating his current right knee arthritis to his 
physical training during his National Guard 
service; and a Premier Medical Group report dated 
February 19, 1997, which discussed the veteran's 
employment as a printing machine pressman as a 
possible intercurrent cause of his right knee 
condition. 

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner should include a complete explanation 
with his or her opinion, based on findings on 
examination and information obtained from review of 
the record.  If the examiner is unable to provide 
the requested opinion, the examination report 
should so state.

2.  After completing any additional necessary 
development, the RO should readjudicate the right 
knee issue on appeal, considering any new evidence 
secured since the October 2007 supplemental 
statement of the case (SSOC).  If the disposition 
remains unfavorable, the RO should furnish the 
veteran and his representative with another SSOC 
and afford the applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

